DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
Response to Amendment
A request for reconsideration responsive to the final Office Action dated June 9, 2020 was submitted with the request for continued examination on November 9, 2020.  Claims 1-20 are currently pending.  Claims 14-20 have been withdrawn from examination.
Claims 1-13 have been rejected as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al. (U.S. Patent Application Publication No. 2003/0041957 A1).
Regarding claim 1, Harvey discloses a method of molding discrete features of thermoplastic resin extending from a common, flexible base sheet (Abstract of Harvey), the method comprising introducing molten resin to a molding nip between two counter-rotating rolls consisting of a mold roll and a pressure roll (FIG. 3 of Harvey, mold roll #1 and pressure roll #2), each of the mold roll and pressure roll defining and rotatable about a respective rotation axis, the mold roll and pressure roll arranged such that their rotation axes are parallel and together define a common plane containing each of the rotation axes (FIG. 3 of Harvey, rotation axes of mold roll #1 and pressure roll #2 parallel and define a common plane); filling, with the introduced resin under pressure applied at the molding nip, molding 1cavities extending into the mold roll as the mold roll rotates (FIG. 3 of Harvey, resin fed into nip between mold roll #1 and pressure roll #2; [0075] of Harvey, pressure in nip forces resin into fastener element cavities in mold roll #1); solidifying resin in the filled molding cavities ([0076] of Harvey), and then stripping the solidified resin from the molding cavities as the mold roll continues to rotate (FIG. 3 of Harvey, formed product stripped from fixed cavities by second roll #110 of load belt system #108); wherein the solidified resin is stripped from the molding cavities after the filled molding cavities have passed a rotating reaction roll forming a pressure nip with the mold roll ([0090] of Harvey, belt system #108 including second roll #110 loaded against mold roll #1; second roll #110 therefore forms a pressure nip with mold roll #1), the reaction roll spaced from the pressure roll by a distance less than an outer diameter of the mold roll and rotatable about an axis spaced from the common plane (FIG. 3 of Harvey, second roll #110 spaced from pressure roll #2 by less 
Regarding claim 8, Harvey discloses that the cavities are arranged in an array about a peripheral surface of the mold roll (FIG. 3 of Harvey, mold roll #1).
Regarding claim 9, Harvey discloses that the cavities are each shaped to mold at least a stem of a fiber-engaging structure (FIG. 3 of Harvey, fastener shaped cavities in mold roll #1 include a stem of a fiber engaging structure).
Regarding claim 10, Harvey discloses that the introduced resin forms a layer disposed on a peripheral surface of the mold roll and interconnecting the filled cavities, the layer solidifying and passing through the pressure nip before being stripped from the peripheral surface (FIG. 3 of Harvey).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey.
Regarding claim 13. Harvey does not specifically disclose that the mold roll is simultaneously held against both the pressure roll and the reaction roll while the resin solidifies through between 190 and 300 degrees of mold roll rotation before being stripped.  Clune, however, discloses that the mold roll #154 rotates at least 180° from the nip with pressure roll #2 to nip with roll #110 (FIG. 3, [0035] of Harvey, roll #110).  Harvey also discloses that the length of travel of the fastener product on the mold roll should be maximized to allow extraction of heat from the base layer ([0091] of Harvey).  Harvey therefore establishes that the amount of rotation of the mold roll before stripping (i.e., the length of travel of the fastener product) is a variable which achieves a recognized result (i.e., cooling of the fastener member) ([0091] of Harvey).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the amount of rotation of the mold roll before stripping in the method of Harvey, including providing 190 and 300 degrees of mold roll rotation before In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Claims 2, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Kennedy et al. (U.S. Patent No. 5,260,015, cited in IDS submitted 8 November 2017).
Regarding claim 2, Harvey does not specifically disclose introducing a pre-formed sheet material into the pressure nip with the molten resin, such that the sheet material is laminated to the resin in the pressure nip and is carried about the mold roll with the solidifying resin 25and stripped from the mold roll with the solidified resin.  Kennedy, however, discloses a method for making an extruded hook fastener strip by extruding plastic material into the interface between a forming roll having hook formed cavities in its surface and a second strip carried by a backing roll (Abstract of Kennedy).  Moreover, Kennedy discloses that by introducing sheet materials into the nip formed between the rollers during the molding process, the sheet material “will become an integral part of the striplike material” thereby forming “insitu laminates” (col. 3, lines 40-48 of Kennedy).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to introduce a sheet material into the nip between the rollers in the method of Harvey.  One of skill in the art would have been motivated to do so in order to form a laminated structure in situ as disclosed in Kennedy (col. 3, lines 40-48 of Kennedy).  
Regarding claim 3, Harvey discloses that the molten resin is introduced continuously to the nip (FIG. 3 of Harvey).  The molten resin introduced into the nip in the modified process in situ laminates).
Regarding claim 5, Kennedy discloses that the sheet material comprises a fabric (col. 3, lines 48-50 of Kennedy).
Regarding claim 6, Kennedy discloses that the fabric comprises a non-woven fabric (col. 3, lines 48-50 of Kennedy) and that the method comprising causing molten resin to encapsulate surface fibers of the non-woven fabric as the molding cavities are filled (col. 3, lines 54-61 of Kennedy, infusion of molten plastic into structure of web material where there is intermingling of plastic within pores of web).
Regarding claim 7, Kennedy discloses that the fabric has a surface comprising hook-engageable fibers (FIG. 8, col. 6, lines 38-44 of Kennedy, backing layer #29 is the loop side of a hook and loop fastener) and Harvey discloses that the method further comprises forming fiber-engaging structures from resin solidified in the molding cavities ([0075]-[0076] of Harvey, polymer forced into array of fastener element-shaped mold cavities in mold roll #1 and solidified to form fastener elements).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Kennedy as applied to claim 2 above and further in view of Medina et al. (U.S. Patent Application Publication No. 2013/0280474 A1, cited in IDS submitted 29 January 2019).
Regarding claim 4, neither Harvey nor Kennedy specifically disclose that the molten resin is introduced in multiple parallel flows to one or more pressure nips and forms multiple layers of resin spaced apart across the sheet material.  Medina, however, discloses a method of forming laminated touch fasteners in which the extruder is provided with a “deckled die orifice” .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of McAmish et al. (U.S. Patent Application Publication No. 2003/0213549 A1).
Regarding claim 11, Harvey does not specifically disclose that the mold roll is a non-driven roll rotated by torque imposed at one or more of the pressure and molding nips.  McAmish, however, discloses a nip roller assembly for making a film/fabric laminate in which only one of the rolls is driven and the other roll is non-driven and rotates due to contact between the two rolls ([0068] of McAmish).  According to McAmish, driving only one of the rollers requires less precise speed control than driving both rollers ([0068] of McAmish).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to drive only one of the rollers (e.g., the pressure roller) in the process of Harvey in order to require a less precise speed control than that required for driving both rollers as taught by McAmish ([0068] of McAmish).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Clune et al. (European Patent Application Publication No. EP 1,286,605 B1, cited in IDS submitted 29 January 2019).
Regarding claim 12, Harvey does not specifically disclose that that the pressure and mold rolls are arranged such 30that the common plane is essentially horizontal, the molten resin being fed to the molding nip by gravity from an exposed extrusion nozzle.  Clune, however, discloses a 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that stripping roll #158 of Clune does not form a pressure nip with mold roll #154 (¶ spanning pp. 6-7, of the response).  The rejection of claim 1, however, is no longer relying upon Clune to address this limitation.  Rather, the rejection relies upon the newly cited Harvey reference to address this limitation.  As set forth with respect to the rejection of claim 1 above, Harvey clearly discloses forming a pressure nip between second roll #110 and 
The applicant also refers to the declaration of George Provost.  The Provost declaration, however, is directed to the previous rejection of claim 1 over Clune and is not applicable to the current rejection of claim 1 over Harvey.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746